The complaint is based upon the written contract set out in the opinion. By reference to the contract, it will be observed that defendant promised to deliver to plaintiff 900 shares of its capital stock, par value $5 per share, or, at the option of the defendant, to pay to the plaintiff the sum of $2,700 at the Bank of Pioche. The defendant did not choose to exercise its option. Therefore, its promise to deliver the stock became absolute *Page 410 
regardless of its value. I do not conceive that the complaint is based upon a money demand. The prayer of a complaint is no part of the cause of action, and, where an answer is filed, the prayer becomes immaterial. Kingsbury v. Copren, 43 Nev. 448, 187 P. 728, 189 P. 676; Sugarman v. Morse Bros., 50 Nev. 191, 255 P. 1010,257 P. 1.
Upon the trial of the case the court determined and fixed the value of the stock at $5 per share. With all respect, I cannot subscribe to the reduction of its value to $2,700 in the event of the failure, refusal, or inability of the defendant to deliver the stock as ordered by the court.